Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Philip Harris on January 25, 2022.
The application has been amended as follows: 

In claim 16, line 1, delete “the” before “forwarding logic” so the claim reads as follows:
16. (amended) The method of claim 15, wherein [[the]] forwarding logic of the back end 2component is controlled based at least in part on the selection of the one or more input/output 3requests of the set of input/output requests.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, the prior art does not show the limitations of “writing, by a guest virtual machine component of the device based at least in 5part on the selected one or more input/output requests, interrupt request information to one or 6more locations in memory shared by the guest virtual machine component of the device and a 7physical virtual machine component of the device;  8reading, by the physical virtual machine component of the device, the interrupt 9request information in the one or more locations from the shared memory; and  10processing, by 
With respect to independent claim 18, the prior art does not show the limitations of “instructions stored in the memory and executable by the processor to cause the 5apparatus to: …  8write, by a guest virtual machine component of the device based at 9least in part on the selected one or more input/output requests, interrupt request 10information to one or more locations in memory shared by the guest virtual machine 11component of the device and a physical virtual machine component of the device;  12read, by the physical virtual machine component of the device, the 13interrupt request information in the one or more locations from the shared memory;  14and 15process, by the physical virtual machine component of the device, the 16interrupt request information based at least in part on reading the interrupt request 17information in the shared memory.”
With respect to independent claim 18, the prior art does not show the limitations of “the code comprising instructions executable by a processor to:  3…  5write, by a guest virtual machine component of the device based at least in 6part on the selected one or more input/output requests, interrupt request information to one or 7more locations in memory shared by the guest virtual machine component of the device and a 8physical virtual machine component of the device;  9read, by the physical virtual machine component of the device, the interrupt 10request information in the one or more locations from the shared memory; and  Attorney Docket No. FDM101 (101357.0102)Qualcomm Ref. No. 192180 39 11process, by the physical virtual machine component of the device, the interrupt 12request information based at least in part on reading the interrupt request information in the shared memory.”
The cited references show interrupt handling in virtual machine or virtualized systems. However they do not show the limitations noted above, nor would those limitations have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLENN A. AUVE/Primary Examiner, Art Unit 2186